Exhibit 10.10

MIND SOLUTIONS, INC.

CORPORATE GOVERNANCE PRINCIPLES
OF THE BOARD OF DIRECTORS

The Board of Directors, as representatives of the stockholders, is committed to
the achievement of business success and the enhancement of long-term stockholder
value with the highest standards of integrity and ethics. In that regard, the
Board has adopted these principles to provide an effective corporate governance
framework for Mind Solutions, Inc., intending to reflect a set of core values
that provide the foundation for the Company’s governance and management systems
and its interactions with others.

1.               Ethics and Values. The Board and management are jointly
responsible for managing and operating the Company’s business with the highest
standards of responsibility, ethics and integrity. In that regard, the Board
expects each director, as well as each member of senior management, to lead by
example in a culture that emphasizes trust, integrity, honesty, judgment,
respect, managerial courage and responsibility. Furthermore, the Board also
expects each director and each member of senior management to act ethically at
all times and to adhere to the policies, as well as the spirit, expressed in the
Company’s Code of Ethics for Senior Executive Officers and Senior Financial
Officers. The Board will not permit any waiver of any ethics policy for any
director or executive officer.

2.               Roles of Board and Management. It is the responsibility of the
Board to direct, guide and oversee the conduct of the Company’s business and to
ensure that the interests of the stockholders are being served. In carrying out
that responsibility, the Board considers its primary functions to include the
following:

(a)             Management Planning and Oversight. Selecting, evaluating and
compensating the Chief Executive Officer (“CEO”) and planning for CEO
succession; providing counsel and oversight in the selection, evaluation and
compensation of, and succession planning for, other members of senior
management; and approving the appointment and compensation of executive
officers.

(b)            Strategic and Operational Planning. Reviewing, understanding and
approving long-term strategic plans and annual operating plans, and monitoring
the implementation and execution of those plans.

(c)             Major Corporate Actions. Reviewing, understanding and approving
significant financial and business transactions and other major corporate
actions.

(d)            Financial Reporting. Reviewing, understanding and approving
financial statements and reports, and overseeing the establishment and
maintenance of controls, processes and procedures to ensure accuracy, integrity
and clarity in financial and other disclosures.

(e)             Governance, Compliance and Risk Management. Establishing and
maintaining governance and compliance processes and procedures to ensure that
the Company is managed with the highest standards of responsibility, ethics and
integrity.

(f)             General Advice to Management. Providing general advice and
counsel to the CEO and senior management in connection with issues arising
during the course of managing the Company’s business.

3.               Role of Management. It is the responsibility of management,
under the direction of the CEO, to conduct the Company’s business and affairs in
an effective, responsible and ethical manner, consistent with the principles and
direction established by the Board. In carrying out that responsibility,
management is charged with the following:

(a)             Organizing Management. Selecting qualified management and
implementing an organizational structure that is efficient and appropriate for
the Company’s operations and culture.

1

 

(b)            Strategic and Operational Planning and Implementation. Developing
long-term strategic plans and annual operating plans, presenting those plans to
the Board, implementing and executing approved plans and recommending and
executing changes to those plans as necessary.

(c)             Managing Risk. Identifying and managing the risks that the
Company undertakes in the course of carrying out its business and managing the
Company’s overall risk profile.

(d)            Financial Reporting. Ensuring the integrity of the financial
statements and reports by implementing, and supervising the operation of,
systems, controls, processes and procedures that allow the Company to record,
process, summarize and report information timely and accurately and produce
financial statements and other disclosures that fairly present the Company’s
financial condition and results of operations and permit stockholders to
understand the Company’s business, financial soundness and risks.

4.               Board Composition and Structure.

(a)             General Qualifications. Each director should possess the highest
standards of personal and professional ethics and integrity, practical wisdom
and mature judgment, and should be committed to staunchly representing the
interests of the stockholders. A director should have an inquisitive and
objective perspective and a proactive, focused state of mind. The Board should
be comprised of a diverse group of individuals with significant leadership
accomplishments in international business, government, education or
not-for-profit activities, who have been associated with institutions noted for
excellence, and who have broad experience and the ability to exercise sound
business judgment.

(b)            Independence. The Board believes that its primary function is to
manage the Company’s business in the best interests of the stockholders and that
those interests are best served by having a substantial number of objective,
independent representatives on the Board. Consequently, at all times, a majority
of the directors will be “independent.” For this purpose, a director shall be
considered to be “independent” only if the Board affirmatively determines that
the director does not have any direct or indirect material relationship with the
Company that may impair, or appear to impair, the director’s ability to make
independent judgments.

With respect to each director, the Board’s assessment and determination of such
director’s independence shall be made by the remaining independent members of
the Board. In each case, the Board shall broadly consider all relevant facts and
circumstances and shall apply the following standards:

(i)             A director will not be considered to be “independent” if any of
the following conditions exist at the time of determination or existed at any
time during the immediately preceding five-year period:

· The director is employed by the Company; · An immediate family member of the
director is employed as an officer of the Company; · The director is employed by
or affiliated with the Company’s independent auditor; · An immediate family
member of the director is employed as a partner, principal or manager by the
Company’s independent auditor; or · An executive officer of the Company serves
on the board of directors of a company that employs the director or employs an
immediate family member of the director as an officer.

 

For purposes of the above, “immediate family member” includes spouse, parents,
children, siblings, mothers-in-law, fathers-in-law, sons-in-law,
daughters-in-law, brothers-in-law, sisters-in-law and other persons living in
the director’s home (not including employees of the director).

2

 

(ii)            The following relationships will not be considered to be
material relationships that would impair, or appear to impair, a director’s
ability to make independent judgments and, therefore, will not alone prevent the
director from being considered to be “independent”:

·             The director is an executive officer of a company that does
business with the Company and the other company’s annual sales to, or purchases
from, the Company are less than one percent of the Company’s annual revenues and
less than one percent of the annual revenues of the other company;

·             The director is an executive officer of a company that is indebted
to the Company or is an executive officer of a company to which the Company is
indebted and, in either case, the aggregate amount of such debt is less than one
percent of the Company’s total consolidated assets and less than one percent of
the total consolidated assets of the other company; and

·             The director serves as an executive officer, director or trustee
of a charitable organization to which the Company or any of its executive
officers contributes and the combined annual contributions to such organization
by the Company and its executive officers are less than one percent of that
organization’s total annual charitable receipts.

The Board will review annually all commercial and charitable relationships
between each director and the Company and will make a determination of such
director’s independence, and the Company will disclose the Board’s
determinations in the proxy statement relating to the annual meeting of
stockholders. If the Board determines that a director who has a relationship
with the Company that is not described in this Paragraph 4(b) is nevertheless
“independent,” such disclosures shall also include the basis for such
determination.

The Board recognizes that members of the Audit Committee or the Compensation
Committee may be subject to more stringent standards of “independence” pursuant
to applicable rules and regulations, including the listing requirements of the
various stock exchanges, accounting and auditing rules and federal securities or
tax laws. Any such more stringent standards will be reflected in the charter of
the respective committee.

5.               Size of Board and Selection Process. The number of directors
constituting the full Board shall be determined from time to time by the Board,
within the limits prescribed by the Company’s Articles of Incorporation and
Bylaws, taking into account the size and breadth of the Company’s business and
the need for Board diversity.

(a)             The Governance and Nominating Committee shall be responsible for
selecting and recommending nominees for director positions to the full Board,
which shall in turn submit its recommendations to the stockholders for election.
Stockholders may propose nominees for consideration through the procedures
communicated to the stockholders in the annual proxy statement, and the
Governance and Nominating Committee shall duly consider all such nominees.

(b)            Whenever a vacancy occurs in the Board, either because of a
newly-created director position or the removal or retirement of an existing
director, the Board, acting on the recommendation of the Governance and
Nominating Committee, shall select a person to fill the vacancy and that person
shall serve as a director until the next annual meeting of stockholders, at
which time such person (or another Board nominee) shall be submitted to the
stockholders for election to the Board.

6.               Retirement or Withdrawal of Directors; Conflicting Commitments.
The Board believes that directors should serve only so long as they add value to
the Board. A director’s contributions to the Board and ability to continue to
contribute productively will be considered by the Governance and Nominating
Committee each time a director is considered for renomination. In that regard,
the results of the annual Board self-evaluation described below will be an
important factor in determining whether a director should be renominated. No
director will be asked to retire or withdraw from the Board without the approval
of a majority of the remaining independent directors.

3

 

Recognizing that the most important factor in renomination considerations is a
director’s contributions to Board deliberations and processes rather than length
of service, the Board has not established any term limits on Board service.
However, directors will not be nominated for election to the Board after their
75th birthday.

Each director must be willing and able to devote sufficient time and attention
to carrying out his or her duties and responsibilities effectively. While the
Board acknowledges the value in having directors with significant experience in
other businesses and activities, it also understands that effective service
requires substantial commitment. Consequently, although the Board has not
established specific guidelines regarding a director’s non-Company activities,
it will take the nature and extent of those activities into account in
renomination considerations.

Each director shall notify the Governance and Nominating Committee (a) prior to
accepting a directorship or other position of responsibility with another
company or (b) prior to or promptly following a significant change in personal
circumstances (including a change in employment or principal job
responsibilities). The Governance and Nominating Committee will review and
evaluate the circumstances and will make a recommendation to the full Board
regarding the propriety of the director’s continued service on the Board. If the
Board determines that the director’s continued service on the Board would not be
appropriate under the circumstances, the director shall offer his or her
resignation.

7.               Presiding Director. The Chair of the Governance and Nominating
Committee (as such position is filled from time to time) shall serve as the
Presiding Director. The principal responsibility of the Presiding Director shall
be to chair the executive sessions of the non-employee directors (as described
below) and to perform such other roles and responsibilities as are assigned from
time to time by the Governance and Nominating Committee or the full Board. In
addition, in the event of an unforeseen vacancy in the position of Chairman of
the Board, the Presiding Director shall serve as interim Chairman of the Board
for the sole purpose of calling and holding a special meeting of the Board to
elect a new Chairman. If, at any time, the Chair of the Governance and
Nominating Committee is unable or unwilling to serve as the Presiding Director
(or, in connection with any meeting, is absent or otherwise unable to perform
the duties of Presiding Director at such meeting), then the most senior
independent director (based on length of service on the Board) shall fulfill the
duties and responsibilities of the Presiding Director until such time as the
Chair of the Governance and Nominating Committee is again able and willing to
perform those duties and responsibilities.

8.               Conduct of Board Meetings.

(a)             Number of Meetings and Attendance. The Board shall be
responsible for determining the appropriate number of regular meetings to hold
each fiscal year. Currently, the Board holds four meetings each year. Each
director is expected to attend all regular meetings of the Board and of the
committees of which he or she is a member, and is expected to make every effort
to attend any specially called Board or committee meetings. In addition, each
director is expected to attend the annual meeting of stockholders each year.
Except for the executive sessions of non-employee directors (as discussed below)
and unless otherwise requested by the Board, the President, Chief Financial
Officer and General Counsel shall attend all Board meetings. In addition, the
Chairman may request other members of management to attend all or portions of
Board meetings for discussion purposes or to make appropriate presentations.

(b)            Meeting Agenda. The Board shall be responsible for its agenda,
and each director is encouraged to suggest agenda items to the Chairman or the
Presiding Director at any time. Prior to each Board meeting, the Presiding
Director will review the specific agenda items for that meeting and, if needed,
discuss the agenda with the Chairman.

(c)             Pre-Meeting Materials. Prior to each regularly scheduled Board
meeting, the Chairman shall distribute appropriate written materials relating to
the substantive agenda items to be discussed at that meeting (unless
confidentiality or sensitivity concerns suggest that materials be distributed
only at the meeting). Each director is encouraged to offer suggestions to either
the Chairman or the Presiding Director regarding the nature or extent of
information or materials that are regularly distributed in advance of Board
meetings.

(d)            Executive Sessions of Non-Employee and Independent Directors.
From time to time, the directors who are not also the Company employees shall
hold “executive sessions” in which they meet without the directors who are the
Company’s employees. An executive session of the non-employee directors shall be
a standing agenda item at no less than two regular meetings of the Board each
year and, in addition, may be called at any time by the Presiding Director or at
the request of a majority of the non-employee directors. The agenda for each
executive session of the non-employee directors shall be determined by the
Presiding Director, but shall focus principally on the question of whether
management is performing its responsibilities in a manner consistent with the
direction of the Board.



4

 

 

In addition, the “independent” directors (as determined pursuant to these
Principles) shall meet alone in executive session at no less than two regular
meetings of the Board each year. Additional executive sessions of the
independent directors may be called at any time by the Presiding Director or at
the request of a majority of the independent directors. The General Counsel
shall attend executive sessions of the non-employee and independent directors as
requested by the Presiding Director.

9.               Committees of the Board. The Board shall maintain the following
committees to assist it in discharging its oversight responsibilities:

(a)             Audit Committee. The Audit Committee assists the Board in
fulfilling its responsibilities to provide oversight with respect to financial
statements and reports and other disclosures provided to stockholders, the
system of internal controls and the audit process.

(b)            Compensation Committee. The Compensation Committee reviews and
approves, on behalf of the Board, the amounts and types of compensation to be
paid to the Company’s executive officers and the non-employee directors; reviews
and approves, on behalf of the Board, all bonus and equity compensation to be
paid to other employees of the Company; and administers the Company’s benefit
and equity compensation plans.

(c)             Governance and Nominating Committee. The Governance and
Nominating Committee oversees all matters of corporate governance for the
Company, including formulating and recommending to the full Board governance
policies and processes and monitoring and safeguarding the independence of the
Board. In addition, the Governance and Nominating Committee selects, evaluates
and recommends to the full Board qualified candidates for election or
appointment as directors.

(d)            Finance Committee. The Finance Committee oversees all areas of
corporate finance, including capital structure, equity and debt financings,
capital expenditures, cash management, banking activities and relationships,
investments, foreign exchange activities and share repurchase activities.

(e)             Executive Committee. The Executive Committee may exercise all of
the authority of the Board of Directors in the management of the business
affairs of the Company to the extent authorized by the resolution providing for
the Executive Committee or by subsequent resolution adopted by a majority of the
whole Board of Directors.

The Board shall convene other standing or special committees as it deems
appropriate. Each committee is governed by a written charter approved by the
full Board. Once approved, each committee charter shall be considered to be an
integral part of these Principles. Each committee shall review its charter at
least annually and shall report the results of such review (including any
recommended changes) to the full Board. Whenever a committee, pursuant to its
charter, makes a decision or takes an action on behalf of the Board, the
committee, through its chair, shall promptly make a report to, or otherwise
notify, the full Board of such decision or action.

10.            Membership. The membership of each committee (including the
number and identity of directors comprising the committee and the director
designated to serve as committee chair) shall be determined by the full Board,
acting with the recommendation of the Governance and Nominating Committee. The
membership of the committees shall be rotated on a periodic basis. The Audit
Committee, the Compensation Committee and the Governance and Nominating
Committee shall be comprised entirely of directors who (a) are considered to be
“independent” pursuant to the standards described above under “Board Composition
and Structure - Independence” and (b) satisfy any additional or supplemental
independence standards applicable to the particular committee that have been
established under any applicable law, rule or regulation.

5

 

11.            Conduct of Committee Meetings. Within the confines of its purpose
(as stated in its charter), each committee shall be responsible for determining
the frequency and length of committee meetings and the agenda of items to be
discussed. The committee chair, in consultation with appropriate members of
management, shall develop the agenda for each meeting and shall prepare and
distribute appropriate written materials prior to the meeting. The committee
chair, generally with the assistance of a designated member of management, shall
be responsible for ensuring minutes of each committee meeting are properly
recorded, and the Secretary shall incorporate these minutes into the official
Board minute book. The committee chair shall be responsible for appraising the
full Board on a regular basis of all committee proceedings, determinations and
recommendations.

Any director shall be entitled to attend the meeting of any committee,
regardless of whether he or she is a member of that committee. Unless otherwise
requested by the committee chair, appropriate members of management shall also
attend committee meetings for discussion purposes or to make appropriate
presentations.

12.            Other Board Operations and Practices.

(a)             Access to Senior Management. Each director shall have complete
and open access to management. Directors are encouraged to coordinate such
access or contact with management through the Chairman or the Board Liaison
Office.

(b)            Director Orientation and Education. The Board Liaison Office,
under the guidance of the CEO, the Chief Financial Officer and the General
Counsel, shall be responsible for providing orientation materials and arranging
orientation meetings for new directors, as well as periodically providing
materials or briefing sessions for all directors on subjects that would assist
them in discharging their Board duties. Each new director shall, within six
months of election to the Board, spend a day at the Company’s headquarters or
other facilities for personal briefing by senior management on the Company’s
business, its strategic plans, its financial statements and its key policies and
practices.

(c)             On-Site Days. Each director is expected to spend at least one
day each year on-site at the Company to learn about and review in detail an area
of the Company’s business. The day will be spent with management and employees
in that business area and the agenda will focus on the operations of that
business, the particular strategic and risk issues facing the business and the
opportunities presented. These on-site days will be coordinated through the
Board Liaison Office.

(d)            Self-Evaluation. The Board will conduct an annual self-evaluation
to identify areas of concern or potential issues relating to Board and committee
processes, performance and effectiveness and to assess and evaluate the overall
effectiveness of individual directors. These evaluations will be administered by
the Governance and Nominating Committee and will be reviewed and discussed with
the full Board.

(e)             Evaluation of CEO. On an annual basis, the Board shall evaluate
the performance and effectiveness of the CEO, as presented by the Compensation
Committee.

(f)             Management Succession and Development Planning. The Board, with
recommendations from the Compensation Committee, shall approve and maintain a
succession plan for the CEO. In addition, on an annual basis, the CEO shall
present to the Board a report on succession planning for senior management and a
report on management development.

(g)            Compensation of Board. The Compensation Committee shall have the
responsibility for recommending to the Board compensation and benefits for
non-employee directors. The Board believes that the amount of director
compensation should be fair and competitive in relation to director compensation
at other companies with businesses similar in size and scope to the Company, the
type of compensation should align directors’ interests with the long-term
interests of stockholders, and the structure of the compensation program should
be simple, transparent and easy for stockholders to understand. On an annual
basis, the Compensation Committee shall review non-employee director
compensation and benefits (including insurance and indemnity) with the full
Board.

6

 

(h)            Reporting of Concerns to Independent Directors or the Audit
Committee. Anyone who has a concern about the Company’s conduct, accounting,
financial reporting, internal controls or auditing matters, may communicate that
concern directly to the independent directors (through the Presiding Director)
or to the Audit Committee (through the committee chair). Such communications may
be confidential or anonymous, and may be e-mailed, submitted in writing or
reported by phone to the Company’s Business Ethics Office. All such concerns
will be forwarded to the appropriate directors for their review and will be
simultaneously reviewed and addressed by the Business Ethics Office or the
Office of the Ombuds in the same way that other concerns are addressed by
management. The status of all outstanding concerns addressed to the independent
directors or the Audit Committee will be reported to the full Board on a
quarterly basis. The independent directors, the Presiding Director or the Audit
Committee may direct special treatment, including the retention of outside
advisors or counsel, for any concern addressed to them. The Company’s Code of
Ethics for Senior Executive Officers and Senior Financial Officers prohibits any
employee from retaliating or taking any adverse action against anyone for
raising or helping to resolve an integrity concern.

(i)             Access to Independent Advisors. The Board and its committees, as
well as the non-employee directors acting in executive session as described
under “Conduct of Board Meetings - Executive Sessions of Non-Employee
Directors,” shall have the right at any time to retain independent outside
financial, legal or other advisors.

(j)             Stockholder Ratification of Independent Auditors. Although the
Board acknowledges that current law, rules and regulations, as well as the
Charter of the Board’s Audit Committee, require the Company’s independent
auditors to be engaged, retained and supervised by the Audit Committee, the
Board considers the selection of independent auditors to be an important matter
of stockholder concern and considers a proposal for stockholders to ratify such
selection to be an important opportunity for stockholders to provide direct
feedback to the Board on an important issue of corporate governance.
Consequently, the Board will present such a proposal to the stockholders in the
proxy statement related to each annual meeting of stockholders.

(k)            Board Interaction with Institutional Investors, the Press and
Others. The Board believes that management should speak for the Company.
Individual directors may, from time to time, meet or otherwise communicate with
various constituencies that are involved with the Company. However, it is
expected that directors will do so only with the knowledge of the Chairman.

(l)             Review of Board Operations. The Governance and Nominating
Committee shall periodically review the Board’s operations under these
Principles and shall report to the full Board any material deviations.

By Order of the Board of Directors,

 

 

 

By /s/ Kerry Driscoll

Kerry Driscoll, Chief Executive Officer

Dated April 11, 2014.

 



7

 

 